Citation Nr: 0125977	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  95-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the 
residuals of status-post left knee surgery with patello-
femoral pain syndrome, chondromalacia patella, and 
arthritis.

2. Entitlement to a compensable rating for the residuals of a 
status-post cholecystectomy.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a chronic digestive 
condition, currently diagnosed as irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1968, September 1972 to June 1978, and April 1980 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

By decision dated in June 1997, the Board remanded the claims 
for further development.  Subsequently, the RO granted 
entitlement to service connection for a right shoulder 
disability by rating decision dated in April 2001.  
Thereafter, the veteran's representative indicated a 
disagreement the evaluation.  Although the issue remains 
open, it appears that the RO has not yet issued a statement 
of the case, thus the appeal can not be perfected.  As such, 
and for the reasons set forth below, the issue of an 
evaluation in excess of 10 percent for a right shoulder 
disability will be remanded to the RO for appropriate action.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 
12 Vet. App. 238 (1999).

Further, with respect to the veteran's left knee claim, the 
Board notes that the RO initially granted entitlement to 
service connection for a left knee disability and assigned a 
noncompensable evaluation.  The disability rating for a left 
knee disability was subsequently increased to 10 percent by a 
rating decision dated in April 2001.   However, the Board 
notes that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 10 percent for a left 
knee disability remains in appellate status. 

In addition, after the RO initially granted entitlement to 
service connection for both a left knee disability, as well 
as the residuals of gallbladder surgery, in August 1993, the 
veteran disagreed with the ratings by correspondence dated in 
June 1994.  Subsequently, a statement of the case was issued 
with the claims characterized as entitlement to increased 
ratings.  A timely substantive appeal followed.  Accordingly, 
the veteran's claims as to these two issues are taken to 
include whether there are any bases for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).   
As the statement of the case and the supplemental statements 
of the case have indicated that all pertinent evidence has 
been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As a final procedural matter, it appears to the Board that 
the veteran may have attempted to raise the issue of 
entitlement to service connection for a low back disorder as 
secondary to a service-connected left knee disability in the 
most recent informal brief presentation.  As this is a new 
theory of entitlement which has not yet been addressed below, 
the veteran and/or his representative should raise the issue 
with specificity at the RO.  As there has thus far been no 
adjudication of the claim for service connection for a low 
back disorder on the secondary basis, the Board has no 
jurisdiction of the secondary claim at this time.


FINDINGS OF FACT

1. The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2. The veteran's left knee disability is currently manifested 
by subjective complaints of pain, stiffness, and giving-
away; and objective findings of a normal gait, essentially 
full range of motion, no lateral instability, and normal 
sensory and motor strength.  X-rays show arthritis of the 
left knee.

3. The veteran's current gastrointestinal complaints are not 
attributable to post-operative residuals of a 
cholecystectomy. 

4. The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to a chronic 
low back disorder.

5. The post-service medical evidence does not relate the 
veteran's current back disorder with any event or 
occurrence on active duty service.

6. The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to a chronic 
gastrointestinal disorder, except for his already service-
connected status-post cholecystectomy.

7. The post-service medical evidence does not relate the 
veteran's current gastrointestinal complaints with any 
event or occurrence on active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of status-post left knee surgery with patello-
femoral pain syndrome, chondromalacia patella, and arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2001).

2.  The criteria for a compensable evaluation for the 
residuals of a status-post cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, DCs 7301, 
7307, 7308, 7318 (2001).

3.  A low back disorder is not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

4.  A chronic digestive disorder is not shown to be incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the increased rating claims, the relevant law 
provides that disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition to the regulations outlined above, the Board 
notes that in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  The Board will also consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Moreover, the VA General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5010 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

With respect to the service-connection claims, the Board 
notes that service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to a Rating in Excess of 10 percent for the 
Residuals of Status-Post Left Knee Surgery with Patello-
Femoral Pain Syndrome, Chondromalacia Patella, and Arthritis

The RO originally rated the veteran's left knee disability, 
under DC 5257-5010.  The Board will also consider DCs 5256, 
5258, 5259, 5260, and 5261 for evaluating the veteran's left 
knee impairment.

Arthritis due to trauma under DC 5010, substantiated by X-ray 
findings, is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is other impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent for moderate disability; and 30 percent for severe 
disability.

Under DC 5258, an evaluation of 20 percent is assigned where 
the cartilage is dislocated, with frequent episodes of 
locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

The initial VA joints examination report dated in June 1993 
reflects that the veteran banged up his knees in service and 
underwent arthroscopy in 1990, which reportedly showed no 
tear of the meniscus and the joint was cleaned up.  He 
complained of pain and stiffness in both knees.  Physical 
examination revealed a normal gait, intact cruciate and 
collateral ligaments, normal Lockman and drawer sign, no 
effusion, and the patella was rigidly in place.  Pressure on 
the tibial tubercles and condyles produced no pain, rocking 
the legs back and forth produced no palpable popping or 
grating.  Scars on the left knee were noted.  Range of motion 
of the left knee was reported at 0-155 degrees and he arose 
normally.  X-rays reportedly showed no remarkable findings.  
The final diagnoses included status-post arthroscopic 
surgery, no pathology found on either knee.

Outpatient treatment records show on-going treatment for 
complaints of left knee pain, locking, and swelling.  In a 
June 1994 treatment note, the veteran complained of left knee 
pain.  The physical examination showed no swelling and the 
clinical assessment was left knee arthritis.  In a July 1994 
follow-up treatment note, his knee was noted to be stable 
without redness or swelling.  In March 1995, the range of 
motion for the left knee was noted at 0-110 degrees, the 
valgus and varus were noted to be stable, and Lachman's sign 
was negative.  In a December 1995 Pain Clinic note, the 
veteran complained of pain in his low back, knees, ankles, 
hand, and neck.  Physical examination showed a normal left 
knee without ligamentous instabilities or irritability of the 
meniscus.  He had no evidence of radicular pain.  The 
clinical impression was diffuse degenerative arthritis.  In 
January 1997, he reported his knees were locking up.  The 
clinical assessment was degenerative joint disease.

In an October 1998 VA joints examination report, the veteran 
reported that he had given up his job due to back and knee 
problems and had to take a job where he could sit-down.  He 
complained of, among other things, pain in his left knee, 
difficulty going up and down stairs, an occasional popping 
sensation in his knee, and weakness at times.  He reported a 
medical history of arthroscopic knee surgery in service.  He 
denied loss of balance or falling down, difficulty running, 
and some physical therapy with improvement.  Physical 
examination revealed that he walked with a cane and had on 
knee braces.  He limped without the cane.  Posture was good, 
and squatting was possible up to 90 degrees with complaints 
of pain in both knees.  There were no neurological 
deficiencies noted.  Knee alignment was good and without 
effusion or swelling.  Patellar position and translation were 
normal.  There was tenderness over the joint line on the left 
leg but ligaments were stable in the anteroposterior and 
mediolateral directions.  McMurray and drawer tests were 
negative.  Range of motion was reported as 0-130 degrees 
bilaterally.  The final diagnoses included mild arthritis of 
the left knee.

Based on the above evidence, the Board finds that the 
objective findings of the veteran's left knee disability do 
not warrant more than a 10 percent evaluation at this time.  
First, there is no evidence of ankylosis as reflected in the 
veteran's nearly full range of motion throughout the appeal 
period.  Accordingly, there is no basis on which to assign a 
higher rating under DC 5256.  

Next, the Board finds that there is no basis for a higher 
rating under DC 5257 on the basis that there is no evidence 
of recurrent subluxation or lateral instability.  
Specifically, outpatient treatment records consistently 
showed no instability of the left knee.  Further, the most 
recent VA examination revealed that his the left knee 
ligaments were stable.  Therefore, despite the veteran's 
subjective complaints of weakness and giving away, the Board 
can find no objective medical evidence on which to assign a 
higher than 10 percent evaluation under DC 5257 for lateral 
instability or recurrent subluxation at this time.  

Moreover, turning to the criteria for a higher rating under 
DC 5258, the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While the veteran has reported 
occasional locking, there is no indication that he 
experienced frequent episodes of locking.  With respect to DC 
5259, the Board notes that there is no evidence that the 
veteran has ever experienced an effusion.  In addition, a 10 
percent rating is the highest available under DC 5259, 
regardless of the level of disability.  

Next, in evaluating the veteran's left knee disability under 
DC 5260 and DC 5261 for limitation of motion, the Board notes 
that the recent clinical findings reflect essentially normal 
range of motion as 0-130 degrees (with 0-140 degrees as 
anatomically normal).  The June 1993 VA examination also 
reflected a normal range of motion at 0-155 degrees.  While 
the Board notes that a single outpatient treatment record 
indicated range of motion limited to 0-110 degrees, evidence 
of this more limited range of motion would still not support 
a higher rating.  Therefore, there is no basis on which to 
assign a higher than 10 percent rating under the relevant 
diagnostic code.  Accordingly, the Board can find no basis on 
which to assign a higher rating under either DC 5260 
(limitation of flexion) or DC 5261 (limitation of extension).  

In addition, the veteran recently asserted that he should be 
assigned a separate compensable evaluation for arthritis.  
However, because the limitation of motion of the left knee 
joint is noncompensable under the appropriate diagnostic 
codes, the current assignment of a 10 percent rating would be 
considered for arthritis of the left knee joint.  Further, 
because there is no evidence of subluxation or lateral 
instability, there is no basis for a separate compensable 
evaluation under DC 5257.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation under any relevant diagnostic code. 

II.  Entitlement to a Compensable Rating for the Residuals of 
a Status-Post Cholecystectomy

The RO rated the veteran's status-post cholecystectomy under 
DC 7318 for gallbladder removal.  The Board will also 
consider DCs 7301 and 7308 for adhesions of the peritoneum 
and post-gastrectomy syndromes. 

Under DC 7301, "moderate" disability due to adhesions of 
the peritoneum, demonstrated by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention, warrants 
a 10 percent rating.  "Moderately severe" disability due to 
adhesions of the peritoneum, demonstrated by a partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain than that 
associated with "severe" disability, warrants a 30 percent 
rating.  "Severe" disability is demonstrated by definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage and warrants a 
50 percent evaluation. 

For post-gastrectomy syndromes, when there are infrequent 
episodes of epigastric distress with characteristic "mild" 
circulatory symptoms or continuous mild manifestations, a 20 
percent evaluation may be assigned under DC 7308.  When there 
are "moderate," less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss, a 40 percent 
evaluation may be assigned.  "Severe" post gastrectomy 
syndrome, associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrants a 60 
percent evaluation.

Further, removal of the gallbladder which is nonsymptomatic 
warrants a noncompensable evaluation.  Gallbladder removal 
with "mild" symptoms may be assigned a 10 percent 
evaluation.  "Severe" symptoms associated with gallbladder 
removal warrants a 30 percent evaluation, the highest 
available under this code.  Moreover, ratings under DCs 7301 
to 7329, in pertinent part, will not be combined with each 
other.  38 C.F.R. § 4.114.

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding.  38 C.F.R. §§ 4.113, 
4.114 (2001).  Thus, the Board will evaluate the veteran's 
disability under post-operative gallbladder removal but will 
consider the other relevant gastrointestinal diagnostic codes 
as appropriate.

In the initial VA examination report dated in June 1993, the 
veteran reported that he underwent a cholecystectomy in 1985.  
Physical examination revealed no gastrointestinal tenderness 
and an essentially negative examination.  The final diagnoses 
included cholecystectomy.  Outpatient treatment records 
reveal that the veteran sought treatment for pain where his 
gallbladder used to be.  He had a good appetite, and denied 
nausea and vomiting.  His abdomen was soft with positive 
bowel sounds, and without masses or organomegly.  The working 
diagnoses included rule/out peptic ulcer disease, rule/out 
hiatal hernia, and rule/out adhesions.  

In January 1995, the veteran sought private medical treatment 
for left flank pain.  Among other things, an IVP (intravenous 
pyelogram) was consistent with evidence of a prior 
cholecystectomy and there was no evidence of post-void 
residuals.  The clinical conclusion was normal IVP.  In July 
1995, he complained of abdominal pain and food intolerances.  
The working diagnoses included rule/out peptic ulcer disease 
and rule/out post-cholecystectomy syndrome; however, an EDG 
(esophagogastroduodenoscopy) undertaken in September 1995 was 
normal.  In a November 1995 outpatient treatment note, the 
veteran complained of epigastric pain since he had a 
cholecystectomy in service in the 1980s.  The working 
diagnosis was rule/out pancreatitis.  A December 1995 CT scan 
of the abdomen was negative except that prior surgical 
removal of the gallbladder was noted.

In an October 1998 VA digestive examination report, the 
physical examination was essentially negative.  The examiner 
diagnosed irritable bowel syndrome and specifically opined 
that gastroenteritis was not the cause of the veteran's 
irritable bowel syndrome.  He also remarked that none of the 
veteran's gastrointestinal symptoms were due to the post-
cholecystectomy complications.

After reviewing the evidence on file, it is the conclusion of 
the Board that a compensable rating is not in order at this 
time.  The current rating contemplates mild adhesions of the 
peritoneum (DC 7301), atrophic gastritis (DC 7307), and 
nonsymptomatic gallbladder removal (DC 7318).  Separate 
ratings for these pathologies are prohibited: "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(1998); Estaban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); see also 38 C.F.R. 
§ 4.114 (2001).  Moreover, because there is no evidence of 
ulcers, gastritis, or hiatal hernia associated with post-
cholecystectomy, DCs 7304, 7305, 7306, 7307, and 7346 are not 
for consideration.

First, the Board finds that the evidence does not warrant a 
compensable rating under DC 7301.  Specifically, there is no 
evidence of symptoms consistent with adhesions, including no 
pulling pain, no colic pain, no constipation, no diarrhea, 
and no abdominal distention, which would warrant a 
compensable rating under this diagnostic code.  Although the 
veteran has reported some nausea and abdominal pain, ratings 
for adhesions require both a history of operative or 
infectious process (which the veteran experienced in service) 
and two of the following: disturbance of motility, actual 
partial obstruction, reflux disturbances, and pain.  While 
the veteran complaints of pain, he does not have any of the 
other symptoms associated with adhesions.  Therefore, there 
is no basis for a higher rating under this diagnostic code.

Further, a compensable rating would not be available if the 
veteran's disability were to be rated under DC 7308.  As 
noted above, the most recent clinical evidence does not show 
symptoms of cold sweats, clammy skin, chill bumps, or any 
other manifestations of mild circulatory symptoms after 
meals, nor evidence of diarrhea or weight loss.  As mild 
post-gastrectomy syndrome is not shown, there is no basis for 
a higher rating under DC 7308.  

Next, a compensable rating is not available under DC 7318.  
The Board is particularly persuaded by the most recent VA 
examiner who specifically opined that the veteran's current 
gastrointestinal complaints were not related to his status-
post in-service cholecystectomy.  Further, the Board notes 
that there is no evidence to the contrary contained in the 
claims file.  Therefore, the Board can find no basis for a 
higher rating under DC 7318.  Parenthetically, the Board 
addressed a separate issue of service-connection for the 
veteran's current gastrointestinal complaints below.

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no medical evidence 
that it is related to his service-connected post-operative 
residuals of a cholecystectomy.  Thus, the Board concludes 
that the evidence on file does not support a compensable 
rating for post-operative gallbladder removal at this time.

III.  Entitlement to Service Connection for a Low Back 
Disorder

Service medical records are negative for complaints 
associated with a chronic low back disorder.  Specifically, 
in May 1984, the veteran sought treatment for low back pain 
and was diagnosed with probable muscle strain and was 
prescribed Parafon Forte and heat and placed on light duty.  
He sought follow-up treatment and was given a few additional 
days of light duty.  There was no further back complaints 
until December 1986, when he reported back pain and a coccyx 
abrasion during sit-ups; however, but there was no diagnosis 
made with respect to a back disorder.  An orthopedic 
consultation note dated approximately one week later revealed 
that the examination was normal except for poor muscle tone.  
No evidence of disc disease was reported and curls rather 
than sit-ups were recommended.

Of note, service examinations undertaken in April 1980, 
November 1985, February 1987, and October 1988 reflect a 
normal clinical evaluation of the veteran's spine.  Further, 
the veteran self-reported that he had no problems with back 
pain in Reports of Medical History dated in April 1980 and 
November 1985.  In addition, at the time of service 
retirement in December 1992, there was no medical evidence of 
a chronic back disorder, although the veteran self-reported 
recurrent back pain.

In the initial VA examination, dated in June 1993, the 
veteran reported that he pulled his back several times in 
service and was treated with medication and exercise.  He 
complained of, among other things, lumbar pain without 
radiation, and no numbness or tingling except in the hands.  
Physical examination revealed that his gait was normal, iliac 
crests were equal, spine was straight, and there was no 
spasm.  Forward flexion was reported to 110 degrees, backward 
extension to 30 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 45 degrees, and bilateral rotation 
to 80 degrees.  There was no objective evidence of pain on 
range of motion.  Spine X-rays were reportedly unremarkable.  
The final diagnosis was history of low back problems without 
current pathology.

A May 1995 X-ray report showed a narrowing in the area of L5-
S1 but was otherwise normal.  In December 1995, the veteran 
sought treatment for pain radiating into his right leg and 
reported a history of multiple back injuries in the 1980s.  
The diagnosis was mechanical low back pain and degenerative 
arthritis.  Additional treatment records reflect a diagnosis 
of musculoskeletal back pain and arthritis of, among other 
things, the back.

Under the laws and regulations, however, the veteran's 
complaints of back pain in service and current diagnosis is 
not the end of the inquiry.  In order to establish service 
connection, the veteran must show by a preponderance of the 
evidence either i) that a chronic back disability was shown 
in service; OR, ii) if no chronic back disability was shown 
in service, then continuity of symptoms; OR, iii) a medical 
nexus between the in-service incident and the current 
disorder.  After review of the evidence, the Board finds that 
the veteran's claim must fail.

First, as noted above, service medical records fail to show 
evidence of a chronic back disorder in service.  Of note, 
although the veteran sought treatment for low back complaints 
of several occasions throughout a 23 year service career, the 
incidents appear to be unrelated, acute and transitory, and 
resolved without chronic residuals.  Further, the Board 
places greater probative weight on the service medical 
records and separation examination.  Undertaken by a medical 
professional, the examination specifically reflects a normal 
spinal evaluation at the time of the veteran's service 
retirement.  Moreover, there is no indication in service 
medical records or the separation examination of diagnosis 
of, or treatment for, a chronic low back disorder during 
service.  Therefore, the Board concludes that the medical 
findings during service and the discharge examination, 
showing no chronic disability, is of greater probative value 
than the statements, albeit truthful, offered by the veteran.  
The veteran's statements are of limited weight and minimal 
probative value, even considering the provisions of 38 
U.S.C.A. § 1154 (West 1991 & Supp. 2001), as they conflict 
with the objective medical evidence on file showing no 
chronic back disability at the time of service separation.  
Therefore, the Board finds that a preponderance of the 
evidence is against finding a chronic low back disability in 
service.  

Next, the Board will consider whether the medical evidence of 
record establishes continuity of symptoms.  While the veteran 
reported back pain at the time of his first post-service VA 
examination in June 1993 (shortly after separation), X-rays 
were negative and a physical examination revealed no evidence 
of low back pathology.  Thereafter, there is no evidence of 
low back pathology until over two years after the veteran's 
retirement from military service.  As noted above, a May 1995 
X-ray report showed a narrowing in the area of L5-S1 but the 
X-ray was otherwise normal.  In December 1995, he was 
diagnosed with mechanical back pain.  A December 1995 Pain 
Clinic note also related that he had arthritis of multiple 
joints, including the back.  

Other than the veteran's unsubstantiated claim, there is no 
objective medical evidence that his back complaints were 
related to any incident or event of military service.  The 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence is not sufficient to 
support his claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Further, assuming a diagnosis of arthritis 
in December 1995, nearly three years after service 
separation, the Board notes that the degenerative disease of 
the back would not be entitled to the one-year presumption 
under the regulations.  Therefore, the Board finds that the 
gap between separation from service and initial diagnosis 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.

Next, the Board will consider whether there is a medical 
nexus between the veteran's in-service complaints and his 
current diagnoses.  As noted, the Board recognizes that the 
veteran was treated on a number of occasions for low back 
complaints during military service.  Further, he has reported 
low back pain during post-service examinations.  Nonetheless, 
a fairly recent VA joints examination again failed to show 
low back pathology.  Specifically, in an October 1998 VA 
examination, the veteran reported, among other things, low 
back pain.  He had been using a cane due to difficulties with 
his knees and legs.  

Physical examination revealed that posture was good, 
squatting was possible to 90 degrees, cervical spine range of 
motion was full without complaints, and the lumbar spine was 
straight.  The veteran complained of tenderness in the low 
back but there was no scoliosis or dyphosis.  Straight leg 
raises were to 80 degrees with a negative Lasegue test.  X-
rays of the lumbar spine were reported to be normal.  The 
diagnoses included normal lumbosacral spine.  The examiner 
concluded that it was not likely that the veteran's lower 
back condition was etiologically related to military service.  
The Board notes that there is no objective medical evidence 
to the contrary contained in the claims file.  Because the 
medical examiner found no relationship between the veteran's 
in-service treatment for back pain, and his current back 
complaints, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disorder.

The veteran is competent to note that he has complaints of 
back pain.  He does not have, however, the medical training 
necessary to establish a medical nexus between his in-service 
complaints and the current findings.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, the medical evidence 
is to the effect that current findings are not related to 
service.  The Board must enter its decision considering the 
medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Thus, the medical evidence does not show the 
relationship as alleged by the veteran.  As such, a 
preponderance of the evidence is against the claim, and the 
appeal is denied. 

In addition, the Board has considered the veteran's testimony 
at a personal hearing before the RO in April 1995.  At that 
time, he testified that he sought in-service treatment for, 
among other things, low back pain.  He also noted a diagnosis 
of arthritis of the low back.  He reported that he was very 
stiff in the morning and had to limber up before getting out 
of bed.  He described pain in his low back with standing or 
walking for any period of time, and a sharp radiating pain 
shooting out from the bottom of the spine.  

The Board has considered the veteran's statements and sworn 
testimony that he has had a low back disorder since 
separation from service.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
chronic disability at the time of service separation, no 
diagnosed disorder for at least two years, and no medical 
nexus between his in-service complaints and current back 
complaints.  He lacks the medical expertise to offer an 
opinion as to the existence of a back disorder, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of a chronic 
disability, continuity of relevant symptomatology, or a 
medical nexus, service connection is not warranted for a low 
back disorder.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's back disorder was incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection must be denied.

IV.  Entitlement to Service Connection for a Chronic 
Digestive Condition, Currently Diagnosed as Irritable Bowel 
Syndrome

As noted above, under the laws and regulations in order to 
establish service connection, the veteran must show by a 
preponderance of the evidence either i) that a chronic 
disability was shown in service; OR, ii) if no chronic 
disability was shown in service, then continuity of symptoms; 
OR, iii) a medical nexus between the in-service incident and 
the current disorder.  After review of the evidence, the 
Board finds that the veteran's claim for service connection 
for a chronic digestive condition must fail.

First, service medical records are negative for complaints 
associated with a chronic gastrointestinal disorder, other 
than the veteran's already service-connected status-post 
cholecystectomy.  Specifically, in September 1985, he 
complained of nausea and vomiting and was diagnosed with a 
viral infection.  In March 1989, his complaints of chest pain 
were thought to have a gastrointestinal component, but there 
was no specific diagnosis made with respect to a chronic 
gastrointestinal disorder.  In March 1992, he complained of 
nausea, vomiting, diarrhea, and stomach cramps and was 
diagnosed with viral gastritis.  His condition improved after 
one day. 

Moreover, service examinations undertaken in April 1980, 
November 1985, February 1987, and October 1988 reflected a 
normal clinical evaluation of the veteran's abdomen and 
viscera.  Further, the veteran self-reported that he had no 
stomach problems in Reports of Medical History dated in April 
1980.  In addition, the retirement physical dated in December 
1992 reflected a normal clinical evaluation of his abdomen 
and viscera, although the veteran self-reported frequent 
indigestion and stomach troubles.  Accordingly, the Board 
finds that the veteran's in-service gastrointestinal 
complaints were acute and transitory and resolved without 
chronic residuals. 

Next, the Board will consider whether the veteran has 
experienced continuity of symptoms consistent with a chronic 
gastrointestinal disorder, other than his already service-
connected status-post cholecystectomy.  In the initial 
general medical VA examination dated in June 1993, the 
veteran reported, among other things, a medical history of 
cholecystectomy in 1985.  The gastrointestinal examination 
was negative.  The diagnoses included cholecystectomy.  
Therefore, the Board finds no complaints associated with a 
chronic gastrointestinal disorder immediately after service 
separation.  

Further, in January 1995, some two years after service 
separation, the veteran sought private medical treatment for 
a several day history of left flank pain with loose stools 
and stomach pain.  The clinical impression was 
gastroenteritis.  There was also some suggestion that the 
symptoms were due to a uretheral calculi but an IVP and renal 
ultrasound were normal.  An additional work-up included a 
normal EGD and it was noted that the veteran was on 
medication for peptic ulcer disease.  A May 1995 upper GI 
series showed marked pylorospasm and a deformity of the 
duodenal bulb but no active ulcer.  A December 1995 CT scan 
of the abdomen reflected a normal abdomen with prior surgical 
removal of the gallbladder.  Significantly, none of the 
treating physicians attributed any of the veteran's 
gastrointestinal symptoms to military service, except those 
related to his already service-connected cholecystectomy.  
Accordingly, other than the veteran's unsubstantiated claim, 
there is no objective medical evidence that his post-service 
gastrointestinal complaints, reported two years after service 
separation, were related to any incident or event of military 
service.

With respect to the question of medical nexus, the Board 
notes that the veteran underwent a VA digestive examination 
in October 1998.  After a physical examination, the examiner 
diagnosed irritable bowel syndrome.  The examiner also noted 
that gastroenteritis was not the cause of the veteran's 
irritable bowel syndrome.  Further, the examiner opined that 
none of the veteran's gastrointestinal complaints were due to 
post-cholecystectomy complications.  Importantly, the 
examiner did not relate any of the veteran's gastrointestinal 
complaints to military service.  

The Board notes that, except for the veteran's contentions, 
there is no objective medical evidence to support his claim 
that a chronic gastrointestinal disorder is related to 
service.  Because the medical examiner established no 
relationship between military service and the veteran's 
current gastrointestinal complaints, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a chronic 
gastrointestinal disorder.

The Board has also considered the veteran's testimony at a 
personal hearing before the RO to the effect that he still 
experienced difficulty with certain foods, had abdominal 
pain, and reported episodes of nausea, belching, bloating, 
and gas.  The veteran is competent to note that he has 
gastrointestinal complaints.  He does not have, however, the 
medical training to establish a medical nexus between in-
service complaints and current findings.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, there is no 
objective medical evidence to support the veteran's claim.  
The Board must enter its decision considering the medical 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the medical evidence does not show the 
relationship that is alleged by the veteran.  As such, a 
preponderance of the evidence is against the claim, and the 
appeal is denied.

Finally, in denying all the veteran's claims, the Board has 
taken into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statement and 
supplemental statements of the case that were provided to him 
by RO.  As a consequence, he was made fully aware of what was 
required to substantiate his claims, but no additional 
evidence was thereafter submitted.


ORDER

The claim for a rating in excess of 10 percent for the 
residuals of status-post left knee surgery with patello-
femoral pain syndrome, chondromalacia patella, and arthritis 
is denied.

The claim for entitlement to a compensable rating for the 
residuals of a status-post cholecystectomy is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.

The claim for entitlement to service connection for a chronic 
digestive condition, currently diagnosed as irritable bowel 
syndrome, is denied.


REMAND

As to the issue of a rating in excess of 10 percent for a 
right shoulder disability, the Board notes that the RO 
granted the veteran's claim subsequent to the Board's remand.  
Thereafter, the veteran's representative indicated 
disagreement with the evaluation.  In such cases, there is 
authority that the appellate process has commenced with the 
filing of a notice of disagreement and that the veteran is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue of an evaluation in excess 
of 10 percent for a right shoulder disability on the merits 
under the aforementioned guidance, the issue will be remanded 
to the RO for additional action.  

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to an evaluation in excess of 10 percent 
for a right shoulder disability.  That 
document should set forth the reasons and 
bases for the action undertaken.  

2.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeal

 



